Case 19-06086-TLM          Doc 3     Filed 12/02/19 Entered 12/02/19 16:27:15               Desc Main
                                     Document      Page 1 of 2



Noah G. Hillen, ISB No. 7690
CHAPTER 7 BANKRUPTCY TRUSTEE
P.O. Box 6538
Boise, Idaho 83707
Telephone (208) 297-5774
Facsimile (208) 297-5224
ngh@hillenlaw.com

                           UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

In Re:                                                  Chapter 7

Five Star Ventures, LLC                                 Case No. 17-01598-TLM

                        Debtor.                         MOTION FOR STAY OF ADVERSARY
                                                        PROCEEDING
_____________________________________

NOAH HILLEN, as chapter 7 trustee of the                Adv. No. 19-06086-TLM
bankruptcy estate of Five Star Ventures, LLC,

         Plaintiff,

vs.

JASON SLATTER, an individual.

          Defendant.


      NOTICE OF MOTIONAND OPPORTUNITY TO OBJECT AND FOR A HEARING

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within 14 days of the date of service of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice or
hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of the
objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to schedule
a hearing on the objection and file a separate notice of hearing.




MOTION FOR STAY - 1
Case 19-06086-TLM            Doc 3     Filed 12/02/19 Entered 12/02/19 16:27:15                   Desc Main
                                       Document      Page 2 of 2



        Noah Hillen, the chapter 7 Trustee (“Trustee”) of the estate of Five Star Ventures, LLC

(the “Debtor”), seeks a stay of this Adversary Proceeding until May 31, 2020. As discussed at

November 18, 2019 hearing in the main bankruptcy case, the claims in this Adversary

Proceeding may be impacted by the litigation pending in Case No. CV01-18-12865 pending in

the District Court of the Fourth Judicial District of the State of Idaho, in and for Ada County (the

“State Court Ligation”). The parties anticipate trial in the State Court litigation will occur prior

to May 31, 2020. Should this motion be granted, Trustee requests that Defendant’s deadline to

file a responsive pleading in this case be June 30, 2020. 1

        Dated December 2, 2019.

                                                                    /s/ Noah Hillen_____
                                                                    Chapter 7 Trustee




1
 Trustee anticipates serving a copy of this motion on Defendant with a copy of the Summons and Adversary
Complaint, once the Summons is issued by the Clerk.


MOTION FOR STAY - 2
